DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18, 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a plurality of L-shaped microwells”. It is not clear what applicant considers “L-shaped”.  
 	Claim 26 recites “the C-coordinates to G-coordinates”.  These lack antecedent basis.  Furthermore, it is not clear from the claim what applicant means by “the C-coordinates to G-coordinates”.  Relative to what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashby et al., (US 2018/0135093; hereinafter “Ashby”).
As to claims 1, 29 and 30, Ashby teaches a system and method for operating the same comprising: 
a plurality of conveyors (rotating stages 500, 800), wherein each of the plurality of conveyors comprises a plurality of segments configured to hold at least one item (see para [0149] et seq.); 
one or more stations, wherein each of the one or more stations comprises one or more instruments (pipettor; see para [162] et seq.); 
at least one hardware processor (see para [0146] et seq.); and 
one or more software modules configured to, when executed by the at least one hardware processor, 
receive an instruction to perform an operation that requires at least one of the one or more stations to process at least a first item held by a first segment (reagent) of a first one of the plurality of conveyors and a second item (sample) held by a second segment of a second one of the plurality of conveyors, 
in response to receiving the instruction, control one or both of the first conveyor and the second conveyor to move, such that the first segment and the second segment are aligned at the at least one station (see para [0153] et seq.), and 
after the first segment and the second segment have been aligned at the at least one station, control the one or more instruments of the at least one station to process the first item and the second item (see para [0156] et seq.)  
As to claim 2, Ashby teaches the at least one hardware processor is configured to independently control each of the plurality of conveyors (rotate platforms 500, and 800; see para [0153] et seq. and [0160] et seq.) to move each of the plurality of conveyors independently from any of the other plurality of conveyors.  
As to claim 3, Ashby teaches the plurality of conveyors comprises a plurality of concentric circular carousel conveyor that rotate around a common point (central axis, see Fig. 2).  
As to claim 4, Ashby teaches the plurality of segments (cartridges) are on a top surface of each of the plurality of concentric circular carousel conveyors, and wherein the top surface of 46Attorney Docket No. 127025-OO1UT1 each of the plurality of concentric circular carousel conveyors is within a same plane as the top surface of each of the other plurality of concentric circular carousel conveyors (all along a horizontal plane).  
As to claim 5, Ashby teaches each of the plurality of concentric circular carousel conveyors has a different radius, and wherein, in plan view, all but one of the plurality of concentric circular carousel conveyors 500 is nested within another one of the plurality of concentric circular carousel conveyors (see Fig. 2).  
As to claim 6, Ashby teaches each of the plurality of conveyors is configured to rotate in two directions, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor: determine in which of the two directions to rotate at least one of the first conveyor and the second conveyor so as to minimize movement; and control the at least one of the first conveyor and the second conveyor to rotate in the determined direction (see para [0161] et seq.)  
As to claim 9, Ashby teaches one of the plurality of concentric circular carousel conveyors is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin so as to agitate the test cells held by the at least one concentric circular carousel conveyor (see para [0281] et seq. and note that any spinning of rotating stages 500 or 800 would necessarily cause some agitation in the cells held therein).  
As to claim 10, Ashby teaches each of the one or more stations (e.g., pipette station 1200) comprises a bridge extending, along a radial line of the plurality of concentric circular carousel conveyors, over each of the plurality of concentric circular carousel conveyors (see para [0164] et seq.)  
As to claim 11, Ashby the one or more instruments of the at least one station comprise a pipettor 1200 configured to move along an underside of the bridge above the plurality of concentric circular carousel conveyors, and wherein the one or more software modules are configured to, when executed by the at least one processor, control the pipettor to move to any one of a plurality of positions above the plurality of concentric circular carousel conveyors (see Fig. 12 and para [0164] et seq.)  
As to claim 21, Ashby teaches one or more of the plurality of conveyors comprises a thermoelectric cooling component that cools a top surface of the one or more conveyors on which items are held (see para [0226] et seq.)  
Claim 22 recites “that each of the plurality of conveyors is configured to stop at each of a plurality of indexed positions” are not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Nevertheless, Ashby does teach stepper motors which control the conveyors to stop at a plurality of indexed positions (see para [0226] et seq.) 
As to claim 23, Ashby teaches the one or more software modules are configured to, when executed by the at least one hardware processor, move the plurality of conveyors to align any combination of segments, across the plurality of conveyors, at each of the one or more stations (see para [0160] et seq.)  
As to claim 24 and 27, Ashby does teach the one or more instruments of at least one of the one or more stations comprises a reader device (camera 1457) configured to read a characteristic (e.g., barcode of a third item on a segment of at least one of the plurality of conveyors (see para [0166] et seq.)   
As to claim 25, Ashby teaches the reader device comprises a camera 1457 configured to capture an image of a machine-readable indicia on the third item, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor: identify the third item from the image; identify the segment of the at least one conveyor on which the third item is held; and map an identifier of the third item to an identifier of the identified segment (see para [0004], [0188] et seq.)  
As to claim 26, Ashby teaches the identifier of the identified segment comprises C-coordinates that uniquely identify a location on the at least one conveyor on which the third item is held, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, map the C-coordinates to G-coordinates that uniquely identify a location of the identified segment within an automated system (see para [0234] et seq.)  
As to claim 27, Ashby teaches the third item comprises a microwell, wherein the reader device comprises a camera configured to capture an image of the microwell, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor analyze the image of the microwell to determine a test result (see para [0187] et seq.,).  
As to claim 28, Ashby teaches the camera is configured to capture the image of the microwell while the microwell is spinning on the conveyor on which the microwell is held (note: the recitation while the microwell is spinning on the conveyor on which the microwell is held is not considered a structural limitation and therefore has not received patentable weight for the reasons set forth above, see para [0217] et seq.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby in view of Livshitz et al. (US 3,679,129; hereinafter “Livshitz”).
As to claims 7 and 12-20, Ashby does not explicitly teach wherein at least one of the plurality of concentric circular carousel conveyors is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin as a centrifuge.  Livshitz teaches concentric a plurality of concentric circular carousel conveyors 10 and 70 is configured to hold test cells for blood testing, and wherein the one or more software modules are configured to, when executed by the at least one hardware processor, control the at least one concentric circular carousel conveyor to spin as a centrifuge (see Fig. 5 and col. 5, line 58 et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included in the concentric circular carousel conveyor system of Ashby, the addition of a concentrically circular carousel that is configured to spin a centrifuge, like that taught by Livshitz for enhanced system capability and a more compact footprint with nested conveyors.
As to claim 8, spinning as a centrifuge comprises spinning at 1,500 revolutions per minute or greater would have been obvious to one of ordinary skill to determine the optimum speed depending on the sample.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Gerstel (US 2017/0269112), which relates to an arrangement (10) for preparing a plurality of samples for an analytical method, comprising a carousel (14) with a solid housing (12) and moveable receiving parts (16) for the sample containers (18); a control for controlling the receiving parts (16) in the carousel (14); and a sample receiving device (24) for providing the sample to be analysed; one or more stations (24, 26, 28, 30, 32) for preparing samples are provided on the carousel (14), the receiving parts (16) for the sample containers (18) of the carousel (14) can be positioned on said stations; a centrifuge (22) with pairs of opposite lying receiving parts (42) provided for the sample containers (18), and said receiving parts (42) are arranged such that they can move on the centrifuge (22) and the movements can be controlled in such a manner that the sample holder (18) can be transferred between a receiving part (16) in the carousel (14) and a receiving part (42) in the centrifuge (22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798